DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Durham (US 2012/0257989)Regarding Claim 1:In Figures 4-5, Durham discloses a test skid for a pumping system (see Figure 4) that includes a pump (pump 100 coupled to pump coupler 416, see paragraph [0033]), the test skid comprising: a motor (submersible motor 102 providing torque to the second end 218 of shaft 404, see paragraph [0031]) ; and a torque-thrust chamber (chamber within 200, 204 and 420, generally denoted as interior volume 300) connected between the motor and the pump (as seen in Figure 4), wherein the torque-thrust chamber (300) comprises: a torque meter (400); a thrust bearing (426), wherein the thrust bearing (426) is positioned between the torque meter (400) and the motor (as seen in Figure 4); and a pump input shaft (404) connected between the torque meter and the pump (see Figure 4).Regarding Claim 2:In Figures 4-5, Durham discloses the test skid, wherein the torque meter (400) is a non-contact torque meter (as stated in paragraph [0031]: “One such torque meter that may be used is the MCRT® 79700V non-contact dual-range digital torque meter.”).Regarding Claim 8:In Figures 4-5, Durham discloses a horizontal pumping system (see Figure  5, pumping system capable of being oriented horizontally, see paragraph [0021])  comprising: a motor (102); a pump (100) driven by the motor; and a torque-thrust chamber (chamber within 200, 204 and 420, generally denoted as interior volume 300) connected between the motor and the pump (see Figure 4), wherein the torque-thrust chamber (300) comprises: a non-contact torque meter (400, as stated in paragraph [0031]: “One such torque meter that may be used is the MCRT® 79700V non-contact dual-range digital torque meter.”) ; and a thrust bearing (426), wherein the thrust bearing is positioned between the torque meter and the motor (see Figures 4 and 5).Regarding Claim 15:In Figures 4-5, Durham discloses the horizontal pumping system, further comprising a suction chamber adapter (202, 416) connected between the pump (100) and the torque-thrust chamber (as seen in Figures 4 and 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durham (US 2012/0257989) in view of Turley (US 2013/0181085).Regarding Claims 3 and 9: Durham substantially discloses all the claimed limitations including stating in paragraph [0031]: “One such torque meter that may be used is the MCRT® 79700V non-contact dual-range digital torque meter available from S. Himmelstien and Company, of Hoffman Estates, Ill. Other brands of a torque meters may be equivalently used.” Durhman fails to explicitly mention whether the other brands of torque meters include a bearingless torque meter. Durham further discloses that the torque meter produces a signal indicative of torque applied to the pump as is well known in the art. However, in paragraph [0061] Turley discloses a suitable bearingless torque meter, such as the MRCT 86000V series manufactured by the S. Himmelstein and Company of Hoffman Estates, Ill. Hence, based on Turley’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have substituted Durham’s torque meter for the bearingless torque meter of the type disclosed by Turley, since doing so would constitute a simple substitution that would yield predictable results. After said modification, the bearingless torque meter would provide a signal representative of the torque applied to the pump (per claim 9). 
Claims 4-6 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durham (US 2012/0257989) in view of Chen et al. (herein Chen) (CN 201521430, English Translation Appended)Regarding Claims 4 and 11:In Figures 4-5, Durham discloses the test skid, further comprising: a coupling (502, see Figure 5); a drive shaft (120) connected between the coupling (502) and the motor (102, see paragraph [0037]); and a thrust bearing shaft (404) connected between the coupling (502) and the torque meter (400).Durham remains silent regarding whether the coupling (502) is flexible. However, in Figures 1-3, Chen discloses a substantially similar system wherein, a flexible coupling (4, see claim 1 in the appended translation) is used to couple shaft portions between a torque meter (5) and a motor (1, as seen in Figure 3).Hence, based on Chen’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have replaced Durham’s coupling (502) with a flexible coupling (of the type taught by Chen), in order to provide a shaft coupling that was capable of flexing and thereby reducing the impact of transmitted vibrations. Regarding Claims 5 and 12:Durham as modified by Chen discloses the test skid, wherein the thrust bearing (426) is connected to the thrust bearing shaft (404, see Durham’s Figure 4).Regarding Claim 6:In Figures 4-5, Durham discloses the test skid, further comprising a suction chamber adapter (202, 416) connected between the pump (100) and the torque-thrust chamber (as seen in Figures 4 and 5).Regarding Claim 13:.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durham (US 2012/0257989) in view of Nelson et al. (herein Nelson) (US 2018/0231058)Regarding Claim 7:Durham substantially discloses all the claimed limitations but fails to disclose one or more radial bearings in the torque-thrust chamber. However, in Figure 3, Nelson discloses a thrust chamber (118) wherein radial bearings (124A, 124B) are positioned at either ends of the thrust chamber (118) in order to provide radial support to a shaft (114, see paragraph [0018]). Hence, based on Nelson’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add respective radial bearings to provide radial support to Durham’s pump input shaft (i.e., a radial bearing at 216 above 424) and thrust bearing shaft (i.e., a radial bearing at 218 below 426), thereby further supporting the thrust bearings (424 and 426) in the manner taught by Nelson (see Nelson’s paragraph [0018] wherein radial bearings provide support to a thrust bearing 120). 
Claims 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durham (US 2012/0257989) in view of Turley (US 2013/0181085) in further view of Harada (US 5,265,773)Regarding Claims 10 and 18:Durham substantially discloses all the claimed limitations but fails to explicitly disclose . 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durham (US 2012/0257989) in view of Chen et al. (herein Chen) (CN 201521430, English Translation Appended) in further view of Nelson et al. (herein Nelson) (US 2018/0231058)Regarding Claim 14:Durham substantially discloses all the claimed limitations but fails to disclose radial bearings in the torque-thrust chamber. .
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durham (US 2012/0257989) in view of Kaydon (Kaydon bearing load scenarios)Regarding Claim 16:In Figures 4-5, Durham discloses a torque-thrust chamber (chamber within 200, 204 and 420, generally denoted as interior volume 300) for use in a pump test system (see Figure 5) that has a motor (102) configured to drive a pump (100) undergoing testing (short term testing mentioned in paragraph [0039]), the torque-thrust chamber (300) comprising: a non-contact torque meter (400, as stated in paragraph [0031]: “One such torque meter that may be used is the MCRT® 79700V non-contact dual-range digital torque meter.”); and thrust bearing (426), wherein the thrust bearing is positioned between the torque meter (400) and the motor (102, see Figures 4 and 5).In paragraph [0035], Durham discloses that any suitable type of bearing may be used but remains silent regarding the specific type of thrust bearing. . 
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durham (US 2012/0257989) in view of Kaydon (Kaydon bearing load scenarios) in further view of Turley (US 2013/0181085).Regarding Claim 17: Durham as modified by Kaydon substantially discloses all the claimed limitations including stating in paragraph [0031]: “One such torque meter that may be used is the MCRT® 79700V non-contact dual-range digital torque meter available from S. Himmelstien and Company, of Hoffman Estates, Ill. Other brands of a torque meters may be equivalently used.” Durhman fails to explicitly mention whether the other brands of torque meters include a bearingless torque meter. Durham further discloses that the torque meter produces a signal indicative of torque applied to the pump as is well known in the art. However, in paragraph [0061] Turley discloses a suitable bearingless torque meter, such as the MRCT 86000V series manufactured by the S. Himmelstein and Company of . 
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durham (US 2012/0257989) in view of Kaydon (Kaydon bearing load scenarios) in further view of Gandrud (US 2003/0172747)Durham as modified by Ganrud substantially discloses all the claimed limitations but fails to that the non-contact torque meter determines torque through an optical measurement mechanism (per claim 19) or through a magneto-elastic measurement mechanism (per claim 20).However, in paragraph [0027] Gandrud discloses: “The invention is a hydraulic power unit such as a hydraulic pump or hydraulic motor with an integrated non-contact torque transducer. The integrated torque sensor uses magnetoelasticity, magnetostriction, stress wires, "guitar string" elements, strain gauges, surface acoustic waves, acoustic, light, optical, capacitance, inductance, resistance, reluctance, radio telemetry, strain members, charge coupled devices, or micromaching to make a non-contact determination of the torque in a shaft.” Hence, based on Gandrud’s teachings, it would have been obvious to one of ordinary .
Response to Arguments
Applicant's arguments filed 10/26/2021 have been fully considered but they are not persuasive. 
Applicant has argued that Durham’s bearing (426) relied on the examiner to anticipate a thrust bearing in the rejection of independent claims 1, 8 and 16 is purely a radial bearing and so cannot be envisioned as a thrust bearing. 
Firstly, in paragraph [0035] Durham clearly states: “In embodiments where bearings 424 and 426 are used, the bearings may be of any suitable type.” This clearly establishes that this bearing (426) is not limited to radial bearings only and may include any suitable bearing that provides radial or axial (thrust) support. 
Secondly, assuming arguendo that this bearing is purely a radial bearing, it is extremely well known in the art that radial bearings do provide some axial load support. As stated by Kaydon (see appended), a radial bearing of the type disclosed by Kaydon (Type C – radial contact bearing) is designed primarily for radial load application, it can be configured to accept some axial (thrust) load in either direction. Hence, it can be seen that a wide variety of radial bearings would support both radial and axial (thrust) loads and thus could be viewed as thrust bearings. Furthermore, there is no teaching in Durham that precludes the use of an angular contact bearing (for example Kaydon’s 
Furthermore, the Applicant has argued that Durham discloses axial movement of the torque meter (as mentioned in Durham’s paragraph [0032]) and so Durham fails to disclose a “thrust bearing” that would shield components from axial movement. Firstly, as explained above, even radial bearings provide some degree of axial (thrust) load support and so even if Durham’s bearings were intended as radial bearings, they would broadly provide some thrust load support. Secondly, while thrust bearings are designed to support axial loads, they are not designed to prevent axial movement as the shaft typically passes straight through the bearing and is capable of being axially moved to some degree in most conventional systems. 
Applicant has also argued that Durham would have clearly established that the bearings (424, 426) are thrust bearings in order to establish a proper terminology for these bearings. However, it is noted that by this same argument, there is no specific disclosure in Durham that terminologically establishes that these bearings are radial bearings. In contrast Durham clearly states that any suitable bearing may be used in these locations. Furthermore, the argument that since these bearings may be omitted for applications where smaller rotatable shafts are utilized and so must necessarily be only radial bearings is not relevant since there is no clear indication that only radial bearing may be used in these locations. Furthermore, none of the claims support the applicants assertion that the bearings must be purely thrust bearings (i.e., bearings only capable of supporting axial loads and not supporting any radial loads) and so several conceivable bearing designs may be used that support both radial and thrust loads. . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571.  The examiner can normally be reached on Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746